DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 19 is objected to because of the following informalities:  there is an additional “or” at the beginning of line 10 that should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12-14, 19, 21-23, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire (US 20110243102 A1) in view of Yu (US 20120282932 A1).
Regarding Claim 1, Sebire discloses the below limitations:
A method for wireless communication at a relay node of a wireless communications network, comprising:	identifying that a timing alignment timer for a first communication link between a parent node of the wireless communications network and the relay node has expired (Sebire Par 35 If the timing alignment expires, the UE is required to act as if timing alignment has been lost; Par 91 message informing the eNB of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure);	setting, responsive to identifying that the timing alignment timer has expired, a transition timer for a second communication link between the relay node and at least one child node of the wireless communications network, wherein an expiration of the transition timer indicates that the relay has lost timing synchronization with the at least one child node on the second communication link (Par 47 synchronizing at least one of transmissions and reception over allocated radio resources within a first timing advance group using a first timer … in response to determining that the first timer remains synchronized while the second timer is not synchronized with a radio network which has allocated the respective radio resources; Fig 5, Par 76 UE 10 determines at some point, shown as block 506, that the first timer remains synchronized while the second timer is not synchronized with the radio network); and	operating the relay node in a transition state while the transition timer is active (Fig 5, block 508; Par 77 different procedures which the UE 10 follows in response to the determining at block 506, depending upon whether the timing advance group for which synchronization is lost includes the primary component carrier PCC or if the PCC still has timing synchronization).
Sebire discloses the methods of Claim 1, but does not disclose applying those methods at a relay node.
(Yu Fig 1 Relay Node 102 recreated below for convenience; Par 89 Before a mobile relay node suspends its operation, it is configured to command its user equipment to make a synchronous handover to the relaying macro eNodeB).

    PNG
    media_image1.png
    379
    489
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine timing alignment with a child node as disclosed in Sebire and to substitute a relay as disclosed in Yu with the eNB of Sebire. Using a relay allows timing alignment failure to be managed over a larger area of a network. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Examiner would like to note that Claim 1, as well as subsequent independent Claims 23, 27, and 30, could have been rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated in view of Sebire. Sebire discloses the steps of Claim 1, but does not explicitly disclose the steps being performed at a relay. A relay is well-known in the art 
Regarding Claim 2, Sebire and Yu disclose the limitations of claim 1.
Sebire further disclosed the below limitations:	wherein operating the relay node in the transition state while the transition timer is active comprises: refraining from communicating with the at least one child node using the second communication link when the transition timer is active (Sebire Fig 5, Block 510, Par 81 not transmit on uplink channels associated with the expired second timing alignment timer except for RACH channels).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with the option to refrain from communicating with the child node as disclosed in Sebire. In the case of a transition, refraining from communicating lowers the chance of losing data before a reliable connection is reestablished between the relay and the child nodes. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Sebire and Yu disclose the limitations of claim 1.
Sebire further discloses the below limitations:	wherein operating the relay node in the transition state while the transition timer is active comprises: continuing to communicate with the at least one child node using (Sebire Fig 5, Block 510, Par 89 continue to receive PDCCH and uplink and downlink grants for these carriers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with the option to continue communicating with the child node as disclosed in Sebire. De-synchronization may not necessarily mean that all connection is lost between the relay and the child node, and some communications may be able to continue. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Sebire and Yu disclose the limitations of claim 1.
Sebire further discloses the below limitations:	further comprising: transmitting, to the child node, an indication that the relay node is operating according to a transition state responsive to a timing alignment timer having expired for a first communication link between the relay node and a parent node of the relay node (Sebire Par 92 UE 10 would report the timing alignment failure if the UE determines that the second timer has expired); and	modifying a configuration of a second communication link between the child node and the relay node based at least in part on the timing alignment timer having expired (Fig 5 Block 510, Par 79 flush all HARQ buffers for all uplink carriers associated with the expired second timing alignment timer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the Sebire. Notifying the child of the transition state allows the child node to react appropriately to de-synchronization with the relay and increases reliability of communication. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Sebire and Yu disclose the limitations of claim 1.
Sebire further discloses the below limitations:	further comprising: identifying a radio link failure (RLF) based at least in part on the expiration of the transition timer (Sebire Par 100 triggering a radio link failure when a timing advance group timer expires).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with the identification of a radio link failure as disclosed in Sebire. Identifying a radio link failure in response to an expired timer allows the relay to further confirm issues with reliable communication between the relay and the child node. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Sebire and Yu disclose the limitations of claim 1.
Sebire further discloses the below limitations:	further comprising: identifying a configuration for the transition timer of the relay node based at least in part on the expiration of the timing alignment timer (Sebire Par 77 there are difference procedures which the UE 10 follows in response to the determining at block 506, depending upon whether the timing advance group for which synchronization is lost includes the primary component carrier PCC).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with identifying a configuration of the transition based on de-synchronization, as disclosed in Sebire. Configuring the transition in response to the de-synchronization is a natural solution to dealing with said de-synchronization or other causes of the timing alignment timer failure. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Sebire and Yu discloses the limitations of claim 14.
Sebire further discloses the below limitations:	further comprising: buffering a downlink transmission; or	flushing a downlink buffer (Sebire Fig 5 Block 510, Par 79 flush all HARQ buffers for all uplink carriers associated with the expired second timing alignment timer); or	scheduling an uplink transmission (Par 88-89 If the UE 10 has one or more additional timing advance groups of carriers for which the associated timing advance timer has not expired … UE can use uplink grants but not downlink grants); or	processing the uplink transmission; or buffering an uplink transmission; or transmitting an acknowledgment in response to the downlink transmission (Fig 5, Par 90 Block 514 summarizes two different formats that synchronization-failure message of block 512 may take);
Yu further discloses the below limitation:	signaling a broadcast transmission (Yu Par 96 availability check of the mobile relay node may be based on a detected physical cell ID and optionally on some further information broadcasted on a broadcast channel (BCH) the mobile relay node); or	signaling a reference signal (Par 80 potential interference to the relaying macro cell can be derived from the measurement on cell-specific downlink reference signals, such as RSRP); or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with the responses to de-synchronization as disclosed in Sebire and Yu. Having a number of potential responses increases the flexibility of the methods herein when applied to de-synchronization procedures. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 21, Sebire and Yu disclose the limitations of claim 1.
Sebire further discloses the below limitations:	further comprising: identifying whether a timing alignment timer for a third communication link between a second parent node of the wireless communications network and the relay node is active or has expired (Sebire Par 35 If the timing alignment expires, the UE is required to act as if timing alignment has been lost; Par 91 message informing the eNB of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure),	wherein setting the transition timer for the second communication link is based at least in part on the timing alignment timer for the first communication link having expired regardless of whether the timing alignment timer for the third communication link is active or has expired (Par 47 synchronizing at least one of transmissions and reception over allocated radio resources within a first timing advance group using a first timer … in response to determining that the first timer remains synchronized while the second timer is not synchronized with a radio network which has allocated the respective radio resources).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with Sebire’s method of re-synchronizing in response to the failure of a timing alignment timer. Initiating the synchronization/transition timer in response to the failure of the timing alignment timer allows the methods to be employed at the appropriate time. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Sebire and Yu disclose the limitations of claim 1.
Sebire further discloses the below limitations:	further comprising: identifying that a timing alignment timer for a third communication link between a second parent node of the wireless communications (Par 35 If the timing alignment expires, the UE is required to act as if timing alignment has been lost; Par 91 message informing the eNB of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure),	wherein setting the transition timer for the second communication link is based at least in part on the timing alignment timer for the first communication link having expired and the timing alignment timer for the third communication link having expired (Par 47 synchronizing at least one of transmissions and reception over allocated radio resources within a first timing advance group using a first timer … in response to determining that the first timer remains synchronized while the second timer is not synchronized with a radio network which has allocated the respective radio resources; Par 60 When one of the N timers expires, this tracker 10F compares whether the group having the expired timer does or does not carry the UE's assigned PCC).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a relay node with Sebire’s method of re-synchronizing in response to the failure of a timing alignment timer. Initiating the synchronization/transition timer in response to the failure of the timing alignment timer allows the methods to be employed at the appropriate time. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 23, Sebire discloses the below limitations:	receiving, from a relay node of the wireless communications network, an indication that the relay node is operating according to a transition state responsive to a timing alignment timer having expired for a first communication link between the relay node and a parent node of the relay node (Par 91 RRC of the UE 10 then informs the eNB 12 using an RRC message. The RRC message used may be a Measurement Report as noted at block 514 (Fig 5). Alternatively, the message informing the eNB of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure or a more general message designed to report more than one failure condition); and	modifying a configuration of a second communication link between the child node and the relay node based at least in part on the received indication (Fig 5 Block 508, Par 77 UE 10 follows a first procedure for the case in which there is a PCC in the second timing advance group, and follows a second procedure for the case in which there is no PCC in the second timing advance group).
Sebire discloses the methods of Claim 23, but does not disclose applying those methods at a relay node.
Yu does discloses applying methods of uplink synchronization at a relay node (Yu Fig 1 Relay Node 102 recreated above for convenience; Par 89 Before a mobile relay node suspends its operation, it is configured to command its user equipment to make a synchronous handover to the relaying macro eNodeB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the timing Sebire and to substitute a relay as disclosed in Yu with the eNB of Sebire. Using a relay allows timing alignment failure to be managed over a larger area of a network. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 25, Sebire and Yu disclose the limitations of claim 23.
Sebire further discloses the below limitations:	wherein modifying the configuration of the second communication link comprises: canceling an uplink communication with the relay node, or a downlink communication with the relay node (Par 87 clear any configured downlink assignments and uplink grants), or	an uplink communication with a fourth node of the wireless network that is a child to the child node, or a downlink communication with the fourth node, or a combination thereof (see above, elements of second and third nodes can be imputed to a fourth node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a child node with cancelling uplink and downlink communication as disclosed in Sebire. Cancelling communication in response to de-synchronization prevents data from becoming lost or corrupted. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 26, Sebire and Yu disclose the limitations of claim 23.
(Par 82 Downlink grants can be received and acted upon); or	flushing an uplink buffer (Fig 5 Block 510, Par 79 flush all HARQ buffers for all uplink carriers associated with the expired second timing alignment timer); or	processing an uplink transmission (Par 76 UE 10 synchronizes its UL transmission and its DL receptions over allocated radio resources); or	buffering an uplink transmission; or 	transmitting an acknowledgment in response to the downlink transmission (Fig 5, Par 90 Block 514 summarizes two different formats that synchronization-failure message of block 512 may take); or	processing a broadcast transmission (Par 76 UE 10 synchronizes its UL transmission and its DL receptions over allocated radio resources); or	signaling a reference signal; or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a child node with modifying a communication link in response to de-synchronization in a variety of ways as disclosed in Sebire. Having a number of options to modify the communication link allows the methods to be used more flexibly in responding to de-synchronization. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 27, Sebire discloses the below limitations:	identifying a state of a relay node of the wireless communications network, wherein a parent node communicates with the relay node using a first communication link (Par 91 RRC of the UE 10 then informs the eNB 12 using an RRC message. The RRC message used may be a Measurement Report as noted at block 514 (Fig 5). Alternatively, the message informing the eNB of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure or a more general message designed to report more than one failure condition);	determining a configuration for a transition timer of the relay node based at least in part on the identified state of the relay node (Par 77 there are difference procedures which the UE 10 follows in response to the determining at block 506, depending upon whether the timing advance group for which synchronization is lost includes the primary component carrier PCC),	wherein the transition timer is for a second communication link between the relay node and at least one child node of the relay node, and the transition timer is set by the relay node responsive to an identification that a timing alignment timer for the first communication link has expired (Par 47 synchronizing at least one of transmissions and reception over allocated radio resources within a first timing advance group using a first timer … in response to determining that the first timer remains synchronized while the second timer is not synchronized with a radio network which has allocated the respective radio resources; Fig 5, Par 76 UE 10 determines at some point, shown as block 506, that the first timer remains synchronized while the second timer is not synchronized with the radio network); and	transmitting, to the relay node, an indication of the determined configuration for the transition timer of the relay node (Par 91 RRC of the UE 10 then informs the eNB 12 using an RRC message).
Sebire discloses the steps taken by the methods of Claim 27, but does not disclose applying those methods at a relay node.
Yu does discloses the step of uplink synchronization at a relay node (Yu Fig 1 Relay Node 102 recreated above for convenience; Par 89 Before a mobile relay node suspends its operation, it is configured to command its user equipment to make a synchronous handover to the relaying macro eNodeB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine timing alignment with a child node as disclosed in Sebire and to substitute a relay as disclosed in Yu with the eNB of Sebire. Using a relay allows timing alignment failure to be managed over a larger area of a network. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 29, Sebire and Yu discloses the limitations of claim 27.
Sebire further discloses the below limitations:	wherein transmitting the indication of the determined configuration comprises: identifying, by the control node, that the timing alignment timer for the first communication link has expired (Par 92 message informing the eNB 12 of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure); and	transmitting the indication of the determined configuration based at least in part on the identification that by the control node that the timing alignment timer has expired (Par 92 eNB 12 can decide whether to bring the timing group back into alignment by transmitting a PDCCH order on the corresponding PDCCH channel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine the aforementioned wireless communication at a control node with transmitting an indication of a failed timing alignment timer as disclosed in Sebire. Transmitting the indication of a failed timing alignment timer allows a node to be made aware that a transition is needed. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.
Regarding Claim 30, Sebire discloses the below limitations:	a processor (Fig 4 processor 10A),	memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig 4 ROM 45 / RAM 43; Par 48 includes a memory storing a program of computer readable instructions that when executed by a processor result in actions) to cause the apparatus to:	identify that a timing alignment timer for a first communication link between a parent node of the wireless communications network and the relay node has expired (Par 35 If the timing alignment expires, the UE is required to act as if timing alignment has been lost; Par 91 message informing the eNB of timing synchronization failure is a new RRC signaling message introduced for the purpose of indicating timing alignment failure);	set, responsive to identifying that the timing alignment timer has expired, a transition timer for a second communication link between the relay node and at least one child node of the wireless communications network, wherein an expiration of the transition timer indicates that the relay has lost timing synchronization with the at least one child node on the second communication link (Par 47 synchronizing at least one of transmissions and reception over allocated radio resources within a first timing advance group using a first timer … in response to determining that the first timer remains synchronized while the second timer is not synchronized with a radio network which has allocated the respective radio resources; Fig 5, Par 76 UE 10 determines at some point, shown as block 506, that the first timer remains synchronized while the second timer is not synchronized with the radio network); and	operate the relay node in a transition state while the transition timer is active (Fig 5, block 508; Par 77 different procedures which the UE 10 follows in response to the determining at block 506, depending upon whether the timing advance group for which synchronization is lost includes the primary component carrier PCC or if the PCC still has timing synchronization).
Sebire discloses the steps taken by the apparatus of Claim 30, but does not disclose applying those methods at a relay node.
Yu does discloses the step of uplink synchronization at a relay node (Yu Fig 1 Relay Node 102 recreated above for convenience; Par 89 Before a mobile relay node suspends its operation, it is configured to command its user equipment to make a synchronous handover to the relaying macro eNodeB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire and Yu, to combine timing alignment with a child node as disclosed in Sebire and to substitute a relay as disclosed in Yu with the eNB of Sebire. Using a relay allows timing alignment failure to be managed over a larger area of a network. Therefore, it would have been obvious to combine Sebire and Yu to obtain the invention, as specified in the instant claim.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire and Yu in view of Iwamura (US 20100111036 A1).
Regarding Claim 4, Sebire and Yu discloses the limitation of Claim 1. 
Sebire and Yu do not disclose the below limitation:	wherein operating the relay node in the transition state while the transition timer is active comprises: continuing to communicate with the at least one child node using the second communication link according to a reduced communication level while the transition timer is active, the reduced communication level reduced from a first communication level of the relay node before identifying that the timing alignment timer has expired.
Iwamura does disclose the below limitation:	wherein operating the relay node in the transition state while the transition timer is active comprises: continuing to communicate with the at least one child node using the second communication link according to a reduced communication level while the (Iwamura Par 81 a lesser amount of communication resources between the base stations has to be used in handover).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Iwamura, to combine the aforementioned method for wireless communication at a relay node with reducing the communication resources between base stations during a handover procedure as disclosed in Iwamura. Reducing communication resources during handover allows the handover to happen more efficiently and reduces the chance of lost transmissions to the de-synchronized node. Therefore, it would have been obvious to combine Sebire, Yu and Iwamura to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Sebire and Yu discloses the limitation of Claim 4. 
Sebire and Yu do not disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: transmitting downlink traffic buffered at the relay node to the at least one child node of the wireless communications network.
Iwamura does disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: transmitting downlink traffic buffered at the relay node to the at least one child node of the wireless communications network (Iwamura Par 81 When the data destined for this user apparatus is transmitted in priority, a lesser amount of data is buffered in the transmission buffer 412 for the user apparatus).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Iwamura, to combine the aforementioned method for wireless communication at a relay node with lowering the amount of buffered data during the transition as disclosed in Iwamura. Lowering the amount of data buffered allows the transition to occur more efficiently. Therefore, it would have been obvious to combine Sebire, Yu and Iwamura to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Sebire and Yu discloses the limitation of Claim 4. 
Sebire and Yu do not disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: refraining from transmitting downlink traffic buffered at the relay node to the at least one child node of the wireless communications network; and	maintaining the downlink traffic buffered for the at least one child node of the wireless communications network.
Iwamura does disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: refraining from transmitting downlink traffic buffered at the relay node to the at least one child node of the wireless communications network (Iwamura Par 60 transmission buffer 412 buffers downlink user data, that is, service data units (SDUs), until transmission thereof); and(same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Iwamura, to combine the aforementioned method for wireless communication at a relay node with the buffering of downlink traffic as disclosed in Iwamura. Buffering and maintaining data without sending it during a transition allows communication to quickly resume once normalized connections are established. Therefore, it would have been obvious to combine Sebire, Yu and Iwamura to obtain the invention, as specified in the instant claim.
Claims 6, 17, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire, Yu and Iwamura and further in view of Wang (US 20140079022 A1).
Regarding Claim 6, Sebire, Yu and Iwamura discloses the limitations to Claim 1.
Sebire and Yu do not disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: refraining from transmitting downlink traffic buffered at the relay node to the at least one child node of the wireless communications network; and	flushing at least one buffer for the downlink traffic for the at least one child node of the wireless communications network.
Iwamura does disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: refraining from transmitting downlink traffic buffered at the relay node to the at least one child node of the wireless communications (Iwamura Par 60 transmission buffer 412 buffers downlink user data, that is, service data units (SDUs), until transmission thereof);
Wang further discloses the below limitation:	flushing at least one buffer for the downlink traffic for the at least one child node of the wireless communications network (Wang Par 161 WTRU may remove the bearer configuration for the suspended bearers, e.g., at the expiry of the timer. The WTRU may flush any associated uplink and downlink buffer and release any related PDCP, RLC and/or MAC entity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu, Iwamura and Wang, to combine the aforementioned methods of wireless communication at a relay node with the buffering capability of Iwamura and further with the flushing of said buffer as disclosed in Wang. The ability to flush a buffer after becoming de-synchronized prevents a device from sending inaccurate information after its connection has changed. Therefore, it would have been obvious to combine Sebire, Yu, Iwamura and Wang to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Sebire and Yu disclose the limitations of Claim 14.
Sebire and Yu do not disclose the below limitation:	wherein the configuration for the transition timer of the relay node is based at least in part on a topology state of the relay node, a mobility state of the relay node, a scheduling state of the relay node, a configuration of a mobile terminal (MT) of the relay node, or some combination thereof.
(Wang Par 56 Each of the eNode-Bs may be associated with a particular cell and may be configured to handle radio resource management decision, handover decisions, scheduling of users in the uplink and/or downlink, and the like; Par 152 the 3GPP network may consider the WTRU mobility state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Wang, to combine the aforementioned method for wireless communication at a relay node with a variety of factors that affect the configuration of the re-synchronization methods, as disclosed in Wang. Using a method that adjusts itself in response to network states and configurations increases the flexibility of applying the disclosed methods. Therefore, it would have been obvious to combine Sebire, Yu and Wang to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Sebire and Yu disclose the limitations of Claim 23.
Sebire further discloses:	ceasing to communicate with the relay node (Sebire Fig 5, Block 510, Par 81 not transmit on uplink channels associated with the expired second timing alignment timer except for RACH channels).
not disclose the below limitation:	wherein modifying the configuration of the second communication link comprises: searching for a new serving cell in response to the received indication;
Wang does disclose the below limitation:	wherein modifying the configuration of the second communication link comprises: searching for a new serving cell in response to the received indication (Wang Par 86 WTRU (wireless transmit/receive unit) 602 may initiate a handover to the second serving cell of the 3GPP network 606); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Wang, to combine the aforementioned method of wireless communication at a child node with searching for a new serving cell as disclosed in Wang. The ability to find a new serving cell allows the child node to respond to a de-synchronized parent node. Therefore, it would have been obvious to combine Sebire, Yu and Wang to obtain the invention, as specified in the instant claim.
Regarding Claim 28, Sebire and Yu disclose the limitations of Claim 27.
Sebire does not disclose the below limitation:	wherein the state of the relay node comprises a topological state, or a mobility state, or a scheduling state, or a combination thereof.
Wang does disclose the below limitation:	wherein the state of the relay node comprises a topological state, or a mobility state, or a scheduling state, or a combination thereof (Wang Par 56 Each of the eNode-Bs may be associated with a particular cell and may be configured to handle radio resource management decision, handover decisions, scheduling of users in the uplink and/or downlink, and the like; Par 152 the 3GPP network may consider the WTRU mobility state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Wang, to combine the aforementioned method for wireless communication at a control node with a variety of factors that affect the configuration of the re-synchronization methods, as disclosed in Wang. Using a method that adjusts itself in response to network states and configurations increases the flexibility of applying the disclosed methods. Therefore, it would have been obvious to combine Sebire, Yu and Wang to obtain the invention, as specified in the instant claim.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sebire, Yu and Iwamura and further in view of Tsuda (US 20160192255 A1).
Regarding Claim 11, Sebire and Yu disclose the limitations of Claim 4. 
Sebire and Yu do not disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: transmitting a broadcast signal, or a reference signal, or a combination thereof.
Tsuda does disclose the below limitation:	wherein continuing to communicate with the at least one child node according to the reduced communication level comprises: transmitting a broadcast signal, or a reference signal, or a combination thereof (Tsuda Par 10 switch to a connection destination of the radio communication from the second base station to another base station while transmission power of a reference signal received by the radio communications unit is reduced).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Tsuda, to combine the aforementioned methods of wireless communication at a relay node with the transmission of a reference signal as disclosed in Tsuda. Broadcasting a reference signal allows for a reconnection with the at least one child node and reduces the chance for lost connections. Therefore, it would have been obvious to combine Sebire, Yu and Tsuda to obtain the invention, as specified in the instant claim.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire and Yu in view of Kim (US 20150334611 A1).
Regarding Claim 15, Sebire and Yu disclose the limitations of claim 14. 
Sebire and Yu do not disclose the below limitation:	further comprising: receiving the configuration for the transition timer of the relay node from the parent node of the wireless communications network, a central unit (CU) of a third node of the wireless communications network, or both.
Kim does disclose the below limitation:	further comprising: receiving the configuration for the transition timer of the relay node from the parent node of the wireless communications network, a central unit (CU) of a third node of the wireless communications network (Kim Par 6 relay node operation and management server configured to transmit cell list information corresponding to the plurality of donor base stations … and [relay node] configured to perform cell camping to a cell of a first donor base station based on the cell list information, and to identify a cell of a second donor base station to perform handover), or both.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Kim, to combine the aforementioned method for wireless communication at a relay node with the usage of a central unit (e.g. management server) to assist in configuring the transition timer. Using a central unit allows the methods to be used and subsequently altered in a large network more easily. Therefore, it would have been obvious to combine Sebire, Yu and Kim to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Sebire and Yu disclose the limitations of claim 1. 
Sebire and Yu do not disclose the below limitation:	further comprising: receiving the configuration for the transition timer of the relay node from the parent node of the wireless communications network, a central unit (CU) of a third node of the wireless communications network, or both.
Kim does disclose the below limitation:	further comprising: receiving the configuration for the transition timer of the relay node from the parent node of the wireless communications network, a central unit (CU) of a third node of the wireless communications network (Kim Par 6 relay node operation and management server configured to transmit cell list information corresponding to the plurality of donor base stations … and [relay node] configured to perform cell camping to a cell of a first donor base station based on the cell list information, and to identify a cell of a second donor base station to perform handover), or both.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sebire, Yu and Kim, to combine the aforementioned method for wireless communication at a relay node with the usage of a central unit (e.g. management server) to assist in configuring the transition timer. Using a central unit allows the methods to be used and subsequently altered in a large network more easily. Therefore, it would have been obvious to combine Sebire, Yu and Kim to obtain the invention, as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAWN D MILLER/Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412